United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1126
                       ___________________________

                                Douglas T. Brown

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Dr. Todd Richards, Medical Director; S. Moeller, MO DOC Administrator; T.
  Bredeman, MO DOC Director of Operations and Regional Associate Medical
                     Director; Sherie Korneman, Warden

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Western District of Missouri - St. Joseph
                                ____________

                         Submitted: February 28, 2020
                            Filed: March 4, 2020
                                [Unpublished]
                               ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
        Missouri inmate Douglas T. Brown appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Construing the record in a light
most favorable to Brown, and drawing all reasonable inferences in his favor, see
Sisney v. Kaemingk, 886 F.3d 692, 697 (8th Cir. 2018) (de novo review), we agree
with the district court that defendants were entitled to summary judgment on his
claims of deliberate indifference to his serious medical needs, see Allard v. Baldwin,
779 F.3d 768, 771-72 (8th Cir. 2015) (to prevail on deliberate indifference claim,
inmate must show more than even gross negligence, and demonstrate a mental state
similar to criminal recklessness: disregard of known risk to inmate’s health). As to
the other orders Brown challenges, they provide no basis for reversal. The judgment
is affirmed, see 8th Cir. R. 47B; and Brown’s pending motion for reconsideration is
denied.
                        ______________________________




      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                         -2-